Citation Nr: 1527053	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-43 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 18, 2009, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from August 1987 to August 1991 and from May 1, 1992 to May 9, 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record reflects that the Veteran was scheduled for a videoconference hearing in September 2013 but that he failed to report for the hearing. 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied service connection for PTSD.

 2.  VA received an application to reopen the claim for service connection for PTSD on February 18, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 18, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of ratings assigned for PTSD in a June 2009 rating decision. If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date.

With respect with the duty to assist, the Board notes that adjudication of the claim for earlier effective date is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

The Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than February 18, 2009.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than February 18, 2009, for the grant of service connection for PTSD.

An April 2003 final, unappealed, rating decision denied service connection.  The Veteran submitted a Notice of Disagreement to that decision in March 2004 and a Statement of the Case was issued to the Veteran in April 2004.  The Statement of the Case informed the Veteran of when he needed to submit a VA Form 9 to substantively appeal the rating decision. The Veteran did not submit a timely substantive appeal.  Instead, the Veteran's next communication concerning his claim for service connection for PTSD came on February 18, 2009. This application ultimately led to the June 2009 rating decision that granted service connection for PTSD with an effective date of February 18, 2009.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than February 18, 2009, is not warranted for the grant of service connection for PTSD.  The record contains no document or correspondence dated before the February 18, 2009 that constitutes an application to reopen the claim for service connection for PTSD since the prior final denial.  The Board notes that the Veteran claims that he wrote to the RO on April 4, 2007, to have his PTSD claim reopened.  A review of the April 4, 2007 statement only contains the following, "I would like for the Decision Review Officer to make a decision on the claim."  It appears that this statement was sent in response to a letter asking the Veteran to elect the traditional review process or Decision Review Officer process in regards to a pending appeal at that time which pertained to right and left knee disabilities and a jaw injury.  Thus, there is no evidence or statement dated before February 18, 2009, that can be construed as a formal or informal application to reopen the claim for service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has clarified that, a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); see Vigil v. Peake, 22 Vet.App. 63, 65 (2008) (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen."); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c).  However, that is not the case here. The Veteran's service treatment records and VA treatment records were part of the record before the prior decision became final.


As the preponderance of the evidence is against the claim for an effective date prior to February 18, 2009, for the grant of service connection for PTSD, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to February 18, 2009, for the award of service connection for PTSD is denied.


REMAND

The Veteran contends that the initial assignment of a 30 percent rating for his PTSD does not adequately reflect the severity of his symptoms.  His last VA psychiatric examination was conducted in May 2009.  Since that time, he has reported that he experiences hallucinations and constant suicidal thoughts.  As he alleges an increase in severity of his PTSD, and as the most recent examination to evaluate it took place approximately 6 years ago, the Board finds that a contemporaneous examination to assess the current severity of the PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


